 
Exhibit 10.7

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is made as of November 5, 2008, by and between RC2
CORPORATION, a Delaware corporation (the "Company"), and JODY L. TAYLOR (the
"Employee").  Certain capitalized terms used herein are defined in Section 10
below.


RECITALS


A. The Company and the Employee desire to terminate any and all prior
agreements, whether oral or written, between the parties and between the
Employee and the Company relating to the Employee's employment.


B. The Company desires to employ the Employee and the Employee is willing to
make her services available to the Company on the terms and conditions set forth
below.


AGREEMENTS


In consideration of the premises and the mutual agreements which follow, the
parties agree as follows:


1. Employment.  The Company hereby employs the Employee and the Employee hereby
accepts employment with the Company on the terms and subject to the conditions
set forth in this Agreement.


2. Term.  The term of the Employee's employment hereunder shall commence on the
date hereof and shall continue until terminated as provided in Section 6 below.


3. Duties.  The Employee shall serve as the Director of Risk Management of the
Company and will, under the direction of the Company's Chief Executive Officer
and Chief Financial Officer, faithfully and to the best of her ability, perform
the duties of such position.  The Employee shall also perform such additional
duties and responsibilities which may from time to time be reasonably assigned
or delegated by the Chief Executive Officer or Chief Financial Officer of the
Company.  The Employee agrees to devote her entire business time, effort, skill
and attention to the proper discharge of such duties while employed by the
Company.


4. Compensation.  Effective November 5, 2008, the Employee shall receive a base
salary of $75,000 per year, payable under the regular pay practices of the
Company (the "Base Salary").


 

1

--------------------------------------------------------------------------------



5.  Fringe Benefits.
 
(a)  Vacation.  The Employee shall beentitled to four weeks of paid vacation
annually.  The Employee and the Company shall mutually determine the time and
intervals of such vacation.


(b) Medical, Health, Dental, Disability and Life Coverage.  The Employee shall
be eligible to participate in any medical, health, dental, disability and
lifeinsurance policy in effect for full-time employees of the
Company.  Additionally, during the Employee’s employment the Company will
continue to pay the premiums for the Employee’s life insurance policy and
disability insurance currently in effect at November 5, 2008, which were
previously provided for her under section 5 (g) of the Employment Agreement
dated April 1, 2008.


(c) Incentive Bonus Plan.  The Employee shall be entitled to participate in any
incentive bonus plan or other incentive compensation plan developed generally
for the Company, on a basis consistent with her position and level of
compensation with the Company.


(d) Reimbursement for Reasonable Business Expenses.  The Company shall pay or
reimburse the Employee for reasonable expenses incurred by her in connection
with the performance of her duties pursuant to this Agreement including, but
not limited to, travel expenses, expenses in connection with seminars,
professional conventions or similar professional functions and other reasonable
business expenses.


6. Termination.


(a) Termination of the Employment Period.  The Employment Period shall continue
until the earlier of:  (i) the Employee's death, (ii) the Employee resigns for
any reason or (iii) the Board of Directors or Chief Executive Officer determines
that termination of Employee's employment is in the best interests of the
Company (the "Employment Period").  The last day of the Employment Period shall
be referred to herein as the "Termination Date."


(b) Termination of Employment.  In the event of termination of Employee's
employment for any reason, the Company shall pay $157,500 (the "Severance
Payment") to Employee within three days of the Termination Date.  In addition,
for a period of three years after the Termination Date, the Company shall
reimburse the Employee for amounts paid, if any, to continue medical, dental and
health coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act, and continue Employee's then existing life insurance and
disability coverage, to the extent limited below. In the event of termination as
a result of the death of Employee, Employee's designated beneficiary or her
estate shall be entitled to receive the Severance Payment together with the
proceeds of any life insurance payable to Employee's designated beneficiary.

2

--------------------------------------------------------------------------------


 
The Company's obligation to provide life insurance and disability coverage for a
three-year period after the Termination Date as provided in this Section 6(b)
shall be limited such that the Company shall not be obligated to pay greater
than $20,000 for such premiums or coverage during any fiscal year.  In the event
that the premiums for such policies or coverage would exceed this limitation,
the Company shall consult with Employee to determine the allocation of such
amount to the premiums for each type of policy to obtain such insurance as may
be available for an aggregate of $20,000 per fiscal year.


(c)  Intentionally not used.


(d) Effect of Termination.  The termination of the Employment Period pursuant to
Section 6(a) shall not affect the Employee's obligations as described in
Sections 7 and 8.


(e) Acceleration of Option Vesting.  Upon termination of employment of Employee
for any reason, all options to purchase stock of the Company held by the
Employee shall immediately vest and become exercisable by the Employee in
accordance with their remaining terms (subject to the period of exercise set
forth in Section 6(f)).  The Company agrees to take any and all actions
necessary or appropriate to effectuate the acceleration of these options and to
permit the Employee to exercise the options in accordance with their terms from
and after this accelerated vesting date.


(f) Exercise of Options Following Termination of Employment.  If the Employee's
employment is terminated for any reason, the Employee (or her designated
beneficiary or her estate in the event of the termination of the Employee's
employment due to death) may exercise any stock options vested as of the
Termination Date (after giving effect to any acceleration of vesting pursuant to
Section 6(e)) at any time prior to the original expiration date of the stock
option or within twelve months after the Termination Date, whichever period is
shorter.


7. Noncompetition and Nonsolicitation.  The Employee acknowledges and agrees
that the contacts and relationships of the Company and its Affiliates with its
customers, suppliers, licensors and other business relations are, and have been,
established and maintained at great expense and provide the Company and its
Affiliates with a substantial competitive advantage in conducting their
business.  The Employee acknowledges and agrees that by virtue of the Employee's
employment with the Company, the Employee will have unique and extensive
exposure to and personal contact with the Company's customers and licensors, and
that she will be able to establish a unique relationship with those Persons that
will enable her, both during and after employment, to unfairly compete with the
Company and its Affiliates.  Furthermore, the parties agree that the terms and
conditions of the following restrictive covenants are reasonable and necessary
for the protection of the business, trade secrets and Confidential Information
(as defined in Section 8 below) of the Company and its Affiliates and to prevent
great damage or loss to the Company and its Affiliates as a result of action
taken by the Employee.  The Employee acknowledges and agrees that the noncompete
restrictions and nondisclosure of Confidential Information restrictions
contained in this Agreement are reasonable and the consideration provided for
herein is sufficient to fully and adequately compensate the Employee for
agreeing to such restrictions.  The Employee acknowledges that she could
continue to actively pursue her career and earn sufficient compensation in the
same or similar business without breaching any of the restrictions contained in
this Agreement.

3

--------------------------------------------------------------------------------


 
(a) Noncompetition.  The Employee hereby covenants and agrees that during the
Employment Period and for two years thereafter (the "Noncompete Period"), except
if employment is terminated by the Company or its successor after a Change of
Control or this Agreement is not renewed or extended by the Company or its
successor after the Expected Completion Date then the Noncompete Period shall be
six months, she shall not, directly or indirectly, either individually or as an
employee, principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant, representative or in any other capacity,
participate in, become associated with, provide assistance to, engage in or have
a financial or other interest in any business, activity or enterprise which is
competitive with the Company or any of its Affiliates or any successor or assign
of the Company or any of its Affiliates.  The ownership of less than a one
percent interest in a corporation whose shares are traded in a recognized stock
exchange or traded in the over-the-counter market, even though that corporation
may be a competitor of the Company, shall not be deemed financial participation
in a competitor.  If the final judgment of a court of competent jurisdiction
declares that any term or provision of this section is invalid or unenforceable,
the parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.  The term "indirectly" as used in this section and
Section 8 below is intended to include any acts authorized or directed by or on
behalf of the Employee or any Affiliate of the Employee.


(b) Nonsolicitation.  The Employee hereby covenants and agrees that during the
Noncompete Period, she shall not, directly or indirectly, either individually or
as an employee, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant or in any other capacity:

4

--------------------------------------------------------------------------------



                        (i) canvass, solicit or accept from any Person who is a
customer or licensor of the Company or any of its Affiliates (any such Person is
hereinafter referred to individually as a "Customer," and collectively as the
"Customers") any business which in competition with the business of the Company
or any of its Affiliates or the successors or assigns of the Company or any of
its Affiliates, including, without limitation, the canvassing, soliciting or
accepting of business from any Person which is or was a Customer of the Company
or any of its Affiliates within two years preceding the date of this Agreement,
during the Employment Period or during the Noncompete Period;


(ii) advise, request, induce or attempt to induce any of the Customers,
suppliers, or other business contacts of the Company or any of its Affiliates
who currently have or have had business relationships with the Company or any of
its Affiliates within two years preceding the date of this Agreement, during the
Employment Period or during the Noncompete Period, to withdraw, curtail or
cancel any of its business or relations with the Company or any of its
Affiliates; and


(iii) hire or induce or attempt to induce any officer or other senior manager of
the Company or any of its Affiliates to terminate his or her relationship or
breach any agreement with the Company or any of its Affiliates unless such
person has previously been terminated by the Company; or


8. Confidential Information.  The Employee acknowledges and agrees that the
customers, business connections, customer lists, procedures, operations,
techniques, and other aspects of and information about the business of the
Company and its Affiliates (the "Confidential Information") are established at
great expense and protected as confidential information and provide the Company
and its Affiliates with a substantial competitive advantage in conducting their
business.  The Employee further acknowledges and agrees that by virtue of her
past employment with the Company, and by virtue of her employment with the
Company, she has had access to and will have access to, and has been entrusted
with and will be entrusted with, Confidential Information, and that the Company
would suffer great loss and injury if the Employee would disclose this
information or use in a manner not specifically authorized by the
Company.  Therefore, the Employee agrees that during the Employment Period and
for five years thereafter, she will not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, owner trustee,
beneficiary, co-venturer distributor, consultant or in any other capacity, use
or disclose or cause to be used or disclosed any Confidential Information,
unless and to the extent that any such information become generally known to and
available for use by the public other than as a result of the Employee's acts or
omissions.  The Employee shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business of the Company or
any of its Affiliates which she may then possess or have under her control.  The
Employee acknowledges and agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company's or
any of its Affiliate's actual or anticipated business research and development
or existing or future products or services and which are conceived, developed or
made by the Employee while employed by the Company and its Affiliates ("Work
Product") belong to the Company or such Affiliate, as the case may be.

5

--------------------------------------------------------------------------------


 
9. Common Law of Torts and Trade Secrets.  The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company and its Affiliates with broader
protection than that provided herein.
 
10.  Definitions.
 
                   "Affiliate" means, with respect to any Person, any other
Person controlling, controlled by or under common control with such Person and
any partner of a Person which is a partnership.
 
                   "Change of Control" means:
 
                        (a) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding shares of common stock of The
Company (the "Outstanding Common Stock") or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Voting Securities"); provided,
however, that the following acquisitions shall not constitute a Change of
Control:  (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
definition; or


(b) individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board of Directors of the Company; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

6

--------------------------------------------------------------------------------


 
(c) approval by the stockholders of the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (ii) no Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or


(d) approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, [a] more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, [b] less than 30% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by any Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation), except to the extent that such
Person owned 30% or more of the Outstanding Common Stock or Outstanding Voting
Securities prior to the sale or disposition, and [c] at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors of the Company, providing for such sale or
other disposition of assets of the Company or were elected, appointed or
nominated by the Board of Directors of the Company.

7

--------------------------------------------------------------------------------


 
"Code" means the Internal Revenue Code of 1986, as amended or corresponding
provisions of subsequent superseding federal tax laws, as amended.


"Person" means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization and any governmental entity or any department, agency or political
subdivision thereof.


"Specified Employee" shall mean a "key employee" of the Company while any of its
stock is publicly traded on an established securities market or otherwise.  A
"key employee" for this purpose means an individual whose compensation hereunder
is subject to Code Section 409A and who meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the
regulations under Code Section 416, but disregarding Code Section 416(i)(5), and
Treasury Regulation Section 1.409A-1(i) at any time during the 12 month period
ending on December 31 of each year.  If the individual meets the definition of a
"key employee" as of a December 31 of an applicable year, the individual shall
be treated as a key employee for the entire 12 month period beginning on April 1
of the following year.


"Subsidiary" means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof.  For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control any managing
director or general partner of such partnership, association or other business
entity.

8

--------------------------------------------------------------------------------



            "Treasury Regulations" shall include proposed, temporary and final
regulations promulgated under the Code in effect as of the date of this
Agreement and the corresponding sections of any regulations subsequently issued
that amend or supersede such regulations.


11. Specific Performance.  The Employee acknowledges and agrees that irreparable
injury to the Company may result in the event the Employee breaches any covenant
or agreement contained in Sections 7 and 8 and that the remedy at law for the
breach of any such covenant will be inadequate.  Therefore, if the Employee
engages in any act in violation of the provisions of Sections 7 and 8, the
Employee agrees that the Company shall be entitled, in addition to such other
remedies and damages as may be available to it by law or under this Agreement,
to injunctive relief to enforce the provisions of Sections 7 and 8.


12. Waiver.  The failure of either party to insist in any one or more instances,
upon performance of the terms or conditions of this Agreement shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term, covenant or condition.


13. Notices.  Any notice to be given hereunder shall be deemed sufficient if
addressed in writing and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office, and in
the case of the Employee, to her address appearing on the records of the
Company, or to such other address as she may designate in writing to the
Company.


14. Severability.  In the event that any provision shall be held to be invalid
or unenforceable for any reason whatsoever, it is agreed such invalidity or
unenforceability shall not affect any other provision of this Agreement and the
remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and
enforceable.  Furthermore, the parties specifically acknowledge the above
covenant not to compete and covenant not to disclose confidential information
are separate and independent agreements.


15. Complete Agreement.  Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  Without limiting the generality of the foregoing, this Agreement
supersedes the Employment Agreement, dated as of April 1, 2008, between the
Company and the Employee (together with all amendments thereto, the "Prior
Agreement").  The Prior Agreement is hereby terminated and shall cease to be of
any further force or effect.

9

--------------------------------------------------------------------------------





16. Amendment.  This Agreement may only be amended by an agreement in writing
signed by each of the parties hereto.


17. Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Illinois, regardless of
choice of law requirements.


18. Benefit.  This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns
and the Employee, her heirs, beneficiaries and legal representatives.  It is
agreed that the rights and obligations of the Employee may not be delegated or
assigned.




[Remainder of page intentionally left blank.  Signature page to follow.]



10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be executed as of the date first above written.


RC2 CORPORATION
 
BY /s/ Curtis W. Stoelting                                  
    Its CEO                                                        
 
/s/  Jody L. Taylor                                             
Jody L. Taylor
 
11

--------------------------------------------------------------------------------
